Citation Nr: 1425041	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities. 

2.  Entitlement to service connection for a left upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).



REMAND

The Veteran is seeking service connection for disability of his upper extremities, claimed as peripheral neuropathy.  He attributes this condition to his inservice exposure to herbicides.  Alternatively, he contends that this condition was caused or permanently aggravated by his service-connected disabilities.

In a May 2011 VA examination for diabetes mellitus, the VA examiner listed a diagnosis of peripheral neuropathy.  The VA examiner further opined that this condition was a complication of the Veteran's service-connected diabetes mellitus.  In support of this opinion, the VA examiner cited the onset of the neuropathy complications in relation to the onset of the Veteran's diabetes mellitus.  

In an August 2012 addendum, the VA examiner clarified that the peripheral neuropathy diagnosis referenced in the May 2011 VA examination referred to the Veteran's lower extremities only.  The VA examiner then stated that there was no diagnosis of peripheral neuropathy of the upper extremities.

In April 2014, the Veteran submitted results from a private electromyogram and nerve conduction study of his bilateral upper extremities, dated in September 2013.  The report concluded with impressions of severe right carpal tunnel syndrome affecting sensory and motor components; and "moderate left carpal tunnel syndrome (median nerve entrapment at wrist) affecting sensory and motor components."  A private treatment summary letter from R.F., M.D., dated in September 2013, noted the Veteran's history of "diabetes, hypertension and neuropathy in both arms (carpal tunnel syndrome)."

Under these circumstances, the RO should attempt to update the Veteran's treatment records, and schedule him for the appropriate examination to obtain a medical opinion regarding the etiology of his current bilateral carpal tunnel syndrome of the upper extremities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for his upper extremity disabilities during the course of this appeal, including all treatment records from R.F., M.D.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any upper extremity disabilities found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must separately identify each right and left upper extremity disability found, including carpal tunnel syndrome.  

For each current upper extremity disability identified, including carpal tunnel syndrome, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or aggravated, to any degree, by the Veteran's service-connected disabilities.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



